COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
JOEL LYNN SMITH,                                           )                    No. 
08-02-00033-CR
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                      282nd District Court
                                                                              )
THE STATE OF TEXAS,                                     )                  of Dallas County, Texas
                                                                              )
Appellee.                           )                      (TC# F-9952898-S)
 
O
P I N I O N
 
Joel
Lynn Smith appeals his conviction for unlawful possession of cocaine.  Appellant waived his right to a jury trial
and entered a negotiated plea of guilty. 
The trial court found Appellant guilty, and pursuant to the plea
bargain, deferred an adjudication of guilt. 
The court placed Appellant on community supervision for a term of three
years and imposed a $500 fine.  The court
subsequently adjudicated Appellant guilty and assessed punishment at a fine of
$340.25 and confinement in the state jail for eighteen months.  We affirm.




Appellant=s court-appointed counsel has filed a
brief in which she has concluded that the appeal is wholly frivolous and
without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 
(1967), by presenting a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
A
defendant placed on deferred adjudication community supervision may raise
issues relating to the original plea proceeding only in appeals taken when
deferred adjudication community supervision is first imposed.  See Manuel v. State, 994 S.W.2d 658,
661-62 (Tex.Crim.App. 1999).  Because
Appellant did not pursue such an appeal, he is not permitted to raise any
issues related to his original guilty plea in this proceeding.  Further, Appellant is not permitted to appeal
any matters related to the trial court=s
determination to proceed with an adjudication of guilt.  See Tex.Code
Crim.Proc.Ann. art. 42.12, '
5(b)(Vernon Supp. 2002).  We have
carefully reviewed the record and counsel=s
brief, and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  The
judgment is affirmed.
 
October 24, 2002
                                                                       

ANN CRAWFORD
McCLURE, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)